THE THIRTEENTH COURT OF APPEALS

                                    13-12-00504-CV


                           JOHN JAMES HARKINS, ET AL.
                                      v.
                          NORTH SHORE ENERGY, L. L. C.


                                   On Appeal from the
                      267th District Court of Goliad County, Texas
                            Trial Cause No. 10-08-9635-CV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED AS MODIFIED. Costs of the appeal

are adjudged against appellant.

      We further order this decision certified below for observance.

December 12, 2013